Citation Nr: 0300475	
Decision Date: 01/09/03    Archive Date: 01/28/03

DOCKET NO.  89-17 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent 
for pleural plaques with interstitial changes, asbestosis 
and silicosis.

2.  The propriety of ratings assigned to hemorrhoids and 
anal fissure, evaluated as 20 percent disabling from 
December 20, 1994, to April 30, 1996, and as 
noncompensably disabling prior to December 20, 1994, and 
from May 1, 1996.  

(The issues of entitlement to service connection for back 
disability, entitlement to a total rating based on 
unemployability due to service-connected disabilities, 
entitlement to payment or reimbursement of the cost of 
unauthorized outpatient treatment on October 3, 1990, and 
October 9, 1990, through November 2, 1990, and the issue 
of entitlement to payment or reimbursement of the cost of 
unauthorized private hospitalization from November 7, 
1990, to November 14, 1990, will be the subjects of later 
decisions of the Board.)




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from July 1951 to July 
1955, August 1955 to August 1961, and November 1961 to 
February 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), located in 
St. Petersburg, Florida.

The Board is undertaking additional development on the 
issue of entitlement to service connection for back 
disability pursuant to 38 C.F.R. § 19.9(a)(2) (2002).  
When it is completed, the Board will provide any notice of 
the development required by 38 C.F.R. § 20.903 (2002).  
After reviewing any response to the notice, the Board will 
prepare a separate decision addressing this issue.  The 
veteran's claims for reimbursement for or paymment of the 
costs of unauthorized medical treatment are inextricably 
interwined with the claim for service connection for back 
disability.  Accordingly, the Board will defer its 
decision with respect to those claims. 





FINDINGS OF FACT

1.  The veteran perfected appeals relevant to the issues 
of entitlement to compensable ratings for pleural plaques 
with interstitial changes, asbestosis and silicosis, and 
for hemorrhoids and anal fissure.

2.  In December 1999, the Board issued a decision on the 
issues of entitlement to compensable ratings for pleural 
plaques with interstitial changes, asbestosis and 
silicosis, and for hemorrhoids and anal fissure; that 
decision was implemented by an RO decision dated in 
December 1999.

3. The veteran filed a notice of disagreement with the 
ratings assigned in the December 1999 rating decision.


CONCLUSIONS OF LAW

1.  The Board lacks jurisdiction to decide the issue of 
entitlement to an evaluation in excess of 10 percent for 
pleural plaques with interstitial changes, asbestosis and 
silicosis.  38 U.S.C.A. §§ 7104, 7105, 7108 (West 1991 
& Supp. 2002).

2.  The Board lacks jurisdiction to decide the issue of 
the propriety of ratings assigned to hemorrhoids and anal 
fissure, evaluated as 20 percent disabling from December 
20, 1994, to April 30, 1996, and as noncompensably 
disabling effective from May 1, 1996.  38 U.S.C.A. §§ 
7104, 7105, 7108 (West 1991 & Supp. 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

All questions in a matter which under section 511(a) of 
this title is subject to decision by the Secretary shall 
be subject to one review on appeal to the Secretary.  
Final decisions on such appeals shall be made by the 
Board.  38 U.S.C.A. § 7104.  Appellate review to the Board 
is initiated by a notice of disagreement and completed by 
a substantive appeal after a statement of the case is 
furnished.  38 U.S.C.A. § 7105(a).  An application for 
review on appeal shall not be entertained unless it is in 
conformity with Chapter 71, United States Code.  
38 U.S.C.A. § 7108.

A pending claim is defined as an application, formal or 
informal, which has not been finally adjudicated.  A 
finally adjudicated claim is defined as an application, 
formal or informal, which has been allowed or disallowed 
by the agency of original jurisdiction, the action having 
become final by the expiration of one year after the date 
of notice of an award or disallowance, or by denial on 
appellate review, whichever is the earlier.  38 C.F.R. § 
3.160 (2002).  A decision of an agency of original 
jurisdiction may be appealed to the Board.  See 38 C.F.R. 
§§ 20.200, 20.302 (2002).  Moreover, a decision of the 
Board is appealable to the United States Court of Appeals 
for Veterans Claims (Court) within 120 days from the date 
of mailing of notice of the decision.  Absent appeal to 
the Court, a decision by the Board becomes final.  
38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100 (2002).  

In this case, the issues of entitlement to compensable 
ratings for pleural plaques with interstitial changes, 
asbestosis and silicosis, and hemorrhoids and anal fissure 
came to the Board on appeal of RO rating decisions.  In 
its December 1999 decision, the Board granted an increase 
in the rating assigned to pleural plaques with 
interstitial changes, asbestosis and silicosis, from 
noncompensable to 10 percent; and also granted an increase 
in the rating assigned to hemorrhoids and anal fissure, 
from noncompensable to 20 percent for the period from 
December 20, 1994, to April 17, 1996, but denied a 
compensable rating for hemorrhoids and anal fissure for 
the periods prior to December 20, 1994, and after April 
17, 1996.  The veteran was notified of the Board's 
decision and of his appellate rights consistent with 
governing authority.  

In a rating decision dated in December 1999, the RO 
implemented the Board's December 1999 decision.  The 
veteran thereafter submitted a notice of disagreement with 
the December 1999 rating decision implementing the Board's 
decision.  Insofar as the Board has already decided these 
matters and these matters are not subject to more than one 
appeal to the Board, the Board does not have jurisdiction 
to decide these matters.

The Board may dismiss any case over which it determines it 
does not have jurisdiction.  38 C.F.R. § 20.101(d) (2002); 
see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  In this case, the Board has no jurisdiction over 
the stated rating issues as the appeal based on such was 
resolved via a final Board decision in December 1999.  
Accordingly, these issues will be dismissed. 


ORDER

The appeal for entitlement to an evaluation in excess of 
10 percent for pleural plaques with interstitial changes, 
asbestosis and silicosis, is dismissed.

The appeal with respect to the propriety of ratings 
assigned to hemorrhoids and anal fissure, evaluated as 20 
percent disabling from December 20, 1994, to 
April 30, 1996, and as noncompensably disabling prior to 
December 20, 1994, and from May 1, 1996, is dismissed.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

